CrowNHArt, J.
This court has many times held that the compensation act is to be liberally construed to carry out its manifest purpose. That purpose is to relieve workmen from the distress of work accidents by placing a portion of the burden upon the employers, and through such employers, in the cost of production, upon the people as a whole. In passing this act the legislature made it elective as to private employers, but, having in mind that the state and municipalities should sét a good example, made the law mandatory as to them.
In this case we have a workman working for the town on its highways to pay an obligation of his to the town. He had his choice to pay this obligation in cash or in labor. Sec. 1248, Stats. 1917. This was the offer presented to him by law, and his election to pay in labor completed an implied contract of service. When he went to work he was an employee of the town, and the town was his employer. His relation to the town was no different than that of an employee working beside him for cash under the same direction and supervision. Had the deceased paid his obligation in cash, then the town would have taken the cash to employ some other workman to do the same work *644m the same way as was done by the deceased. In that case the town would have had to compensate such workman in case of injury, The distinction between the two kinds of workmen is too subtle and technical to be within the spirit and purpose of the law. The following cases seem to justify our conclusion that deceased was an employee at the time of his injury. Elder v. Bemis, 2 Met. (43 Mass.) 599, 604, 605; In re Ashby, 60 Kan. 101, 55 Pac. 336, 338; Winfield v. Peeden, 8 Kan. App. 671, 57 Pac. 131.
By the Court. — The judgment of the lower court is affirmed.